Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on May 31st, 2022, claims 1, 2, 4, 8-11, 16, 17 and 19 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20180322376 A1) in view of Shipton (US 20080250864 A1) and Kawaguchi et al. (US 20200004995 A1).
In regards to claim 1, Henry teaches an Internet of Things (IoT) tag for measuring transmitted force applied on the IoT tag (Paragraphs 110, 205, 221).  Henry however fails to teach a substrate, a force sensor integrated on the substrate.  Shipton on the other hand teaches a substrate, a force sensor integrated on the substrate (Paragraph 16).  Furthermore, Shipton teaches a sensing circuit integrated on the substrate and configured to output a digital word measurement in response to an applied force on the force sensor (Paragraphs 19, 21, 31, 32).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shipton’s teaching with Henry’s teaching in order to effectively sense a user’s application of pressure or force of the surface/substrate of the IoT tag, so as to enable the generation of feedback from the tag.
Henry modified fails to teach the sensing circuit further comprises: an oscillating circuit; and a sensor logic configured to: determine a frequency from a pulse signal outputted from the oscillating circuit; correspond the determined frequency with the applied force; and compute the applied force based on the determined frequency, wherein the sensor logic is further configured to include a counter and a flip-flop circuit. 
 Kawaguchi on the other hand teaches an oscillating circuit (Paragraph 25) and a sensor logic (Paragraph 151, 226) configured to determine a frequency from a pulse signal outputted from the oscillating circuit (Paragraphs 222, 224, 235), that corresponds the determined frequency with the applied force (Paragraphs 224, 226) and further compute the applied force based on the determined frequency, wherein the sensor logic is further configured to include a counter and a flip-flop circuit (Paragraphs 226, 230). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kawaguchi’s teaching with Henry modified’s in order to adequately determine an accurate frequency in order to determine the force applied to the surface/substrate of the tag accordingly.
In regards to claim 11, Henry modified teaches an antennae printed on the substrate (Paragraph 227).  Henry modified via Kawaguchi teaches a plurality of antennas printed on the substrate, the plurality of antennas including at least a transmitter antenna connected to an integrated circuit, and a harvester antenna connected to the integrated circuit (Paragraphs 4, 16).


Claims 3, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20180322376 A1) in view of Shipton (US 20080250864 A1) and Kawaguchi et al. (US 20200004995 A1) as applied to claim 1 above, and further in view of Lushington (US 9261787 B1).
In regards to claim 3, Henry modified fails to teach the force sensor comprising a sensing layer, a conductive layer, and a spacer layer between the sensing layer and the conductive layer. Lushington on the other hand teaches a sensing layer, a conductive layer, and a spacer layer between the sensing layer and the conductive layer (Column 7, lines 1-17).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lushington’s teaching with Henry modified’s in order to effectively manufacture a tag with a force sensor to adequately detect applied force or pressure, resulting in feedback/response from the tag.
In regards to claim 12, Henry modified fails to teach the substrate comprises a polyester film.  Lushington on the other hand teaches the substrate comprises a polyester film (Column 8, lines 49-51).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lushington’s teaching with Henry modified’s in order to effectively manufacture a tag with a force sensor to adequately detect applied force or pressure, resulting in feedback/response from the tag.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20180322376 A1) in view of Shipton (US 20080250864 A1), Kawaguchi et al. (US 20200004995 A1) and  Lushington (US 9261787 B1) as applied to claim 3 above, and further in view of Hameed et al.(US 20210148836 A1)
In regards to claim 4, Henry modified via Lushington teaches the sensing layer comprising at least a film including particles, wherein the particles contact the conductive layer upon application of the force on the sensing layer (Column 7, lines 12-17).  Henry modified fails to teach he sensing layer comprises at least a film including conductive sub-micrometer sized particles.  Hameed on the other hand teaches he sensing layer comprises at least a film including conductive sub-micrometer sized particles (Paragraph 90).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hameed’s teaching with Henry modified’s teaching in order to enable conducive activity for sensing purposes whilst avoiding moisture from advancing  through the tag antenna. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20180322376 A1) in view of Shipton (US 20080250864 A1), Kawaguchi et al. (US 20200004995 A1) and Lushington (US 9261787 B1) applied to claim 3 above, and further in view of Peyser et al. (US 200601189863 A1).
In regards to claim 5, Henry modified via Lushington teaches the conductive layer includes a metallic conductor (Column 7, lines 10-12). Henry modified fails to teachPage 10 of 19WIOT P1366 the metallic conductor comprises any one of conductive ink or nano-material ink that is printed on the substrate.  Peyser on the other hand teaches the metallic conductor comprises any one of conductive ink or nano-material ink that is printed on the substrate (Paragraphs 97, 98).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Peyser’s teaching with Henry modified’s in order to effectively manufacture a tag with a force sensor to adequately detect applied force or pressure, resulting in feedback/response from the tag.
In regards to claim 6, Henry modified via Peyser teaches the metallic conductor comprises conductive metallic material that is formed on the substrate by etching (Paragraph 182).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20180322376 A1) in view of Shipton (US 20080250864 A1), Kawaguchi et al. (US 20200004995 A1) and Lushington (US 9261787 B1) as applied to claim 3 above, and further in view of Yamaguchi et al. (US 20080176046 A1).
In regards to claim 7, Henry modified fails to teach the spacer layer comprises a plastic film.  Yamaguchi on the other hand teaches the spacer layer comprises a plastic film (Paragraphs 98, 99, 122, 204).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yamaguchi’s teaching with Henry modified’s teaching in order to effectively manufacture a tag with a force sensor to adequately detect applied force or pressure, resulting in feedback/response from the tag.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20180322376 A1) in view of Shipton (US 20080250864 A1) and Kawaguchi et al. (US 20200004995 A1) as applied to claim 1 above, and further in view of Yamazaki et al. (US 20200203532 A1).
In regards to claim 8, Henry modified fails to teach the oscillating circuit includes a ring oscillator having a plurality of inverters.  Yamazaki on the other hand teaches the oscillating circuit includes a ring oscillator having a plurality of inverters (Paragraph 681; Figure 34B).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yamazaki’s teaching with Henry modified’s in order to adequately determine an accurate frequency in order to determine the force applied to the surface/substrate of the tag accordingly, resulting in feedback/response from the tag.
In regards to claim 9, Henry modified fails to teach the sensing circuit further comprises a memory to store the digital word measurement.  Yamazaki however, teaches the sensing circuit further comprises a memory to store the digital word measurement (Paragraph 576).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yamazaki’s teaching with Henry modified’s in order to respond accordingly a digital data in response to detecting force or pressure on the tag.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20180322376 A1) in view of Shipton (US 20080250864 A1) and Kawaguchi et al. (US 20200004995 A1) as applied to claim 1 above, and further in view of Chang (US 20180059823 A1).
In regards to claim 10, Henry modified fails to teach the frequency is determined based on one of a resistance or a capacitance measured by the force sensor.  Chang on the other hand teaches the frequency is determined based on one of a resistance or a capacitance measured by the force sensor (Paragraph 20).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Chang’s teaching with Henry modified’s in order to determine the force applied to the surface/substrate of the tag accordingly.


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20180322376 A1) in view of Shipton (US 20080250864 A1) and Kawaguchi et al. (US 20200004995 A1)  as applied to claim 1 above, and further in view of Foughi et al. (US 20190383676 A1).
In regards to claim 13, Henry modified fails to teach an Integrated Circuit (IC), wherein the force sensor is placed on any of on top of the IC or around the IC.  Foughi on the other hand teaches an Integrated Circuit (IC), wherein the force sensor is placed on any of: on top of the IC or around the IC. (Paragraph 56).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Foughi’s teaching with Henry modified’s teaching in order to effectively manufacture a tag with a force sensor to adequately detect applied force or pressure and respond accordingly.
In regards to claim 14, Henry modified via Foughi teaches the IC and the force sensor are included in a die (Paragraph 51).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20180322376 A1) in view of Shipton (US 20080250864 A1), Kawaguchi et al. (US 20200004995 A1)  and Foughi et al. (US 20190383676 A1) as applied to claim 14 above, and further in view of Ziv et al. (US 20180331865 A1).
In regards to claim 15, Henry modified fails to teach a form factor of the IoT tag is package-less.  Ziv on the other hand teaches a form factor of the IoT tag is package-less (Paragraph 53).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ziv’s teaching with Henry modified’s teaching in order to effectively manufacture a tag with a force sensor to adequately detect applied force or pressure and respond accordingly.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipton (US 20080250864 A1) in view of Lushington (US9261787 B1) and Hameed et al.(US 20210148836 A1).
In regards to claim 16, Shipton teaches a force sensing device comprising: a substrate; and a sensor integrated on the substrate (Paragraph 16).  Shipton fails the sensor comprises a sensing layer, a conductive layer, and a spacer between the sensing layer and the conductive layer.  Lushington on the other hand teaches a transponder comprising a sensing layer, a conductive layer, and a spacer between the sensing layer and the conductive layer (Column 7, line 1-17).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lushington’s teaching with Shipton’s teaching in order to effectively manufacture a tag with a force sensor to adequately detect applied force or pressure and generate a response accordingly.
Henry modified fails to teach he sensing layer comprises at least a film including conductive sub-micrometer sized particles.  Hameed on the other hand teaches he sensing layer comprises at least a film including conductive sub-micrometer sized particles (Paragraph 90).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hameed’s teaching with Henry modified’s teaching in order to enable conducive activity for sensing purposes whilst avoiding moisture from advancing  through the tag antenna. 
In regards to claim 17, Shipton modified via Lushington teaches the sensing layer comprises at least a film including particles, wherein the particles contact the conductive layer upon application of a force on the sensing layer (Column 7, lines 12-17).
In regards to claim 18, Shipton modified via Lushington teaches the conductive layer includes a metallic conductor (Column 7, lines 10-12).
In regards to claim 19, Shipton modified via Lushington teaches the sensing layer comprising at least a film including particles, wherein the particles contact the conductive layer upon application of the force on the sensing layer (Column 7, lines 12-17).  Though Lushington fails to explicitly teach the position of the elements ala the sensing layer includes an outer ring surrounding an inner area; the particles include non-conductive particles arranged on the outer ring and conductive particles arranged on the inner area; and the spacer is arranged along the outer ring.  However, regardless of the placement of the elements that the prior art and the application share, since they are used for the same functional purpose, it is obvious to one of ordinary skill on the art the Lushington’s teachings still reads over the applicant teaching since the same functional purpose of the same elements is met.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipton (US 20080250864 A1) in view of Lushington (US9261787 B1) and Hameed et al.(US 20210148836 A1), as applied above in claim 16, in further view of Kawaguchi et al. (US 20200004995 A1) and Ubarretxena Belandia et al. (US 20100040191 A1)
In regards to claim 2, Shipton modified fails to teach the sensing circuit further comprises: an oscillating circuit; and a sensor logic configured to: determine a frequency from a pulse signal outputted from the oscillating circuit; correspond the determined frequency with the applied force; and compute the applied force based on the determined frequency, wherein the sensor logic is further configured to include a counter and a flip-flop circuit. 
 Kawaguchi on the other hand teaches an oscillating circuit (Paragraph 25) and a sensor logic (Paragraph 151, 226) configured to determine a frequency from a pulse signal outputted from the oscillating circuit (Paragraphs 222, 224, 235), that corresponds the determined frequency with the applied force (Paragraphs 224, 226) and further compute the applied force based on the determined frequency, wherein the sensor logic is further configured to include a counter and a flip-flop circuit (Paragraphs 226, 230). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kawaguchi’s teaching with Shipton modified’s in order to adequately determine an accurate frequency in order to determine the force applied to the surface/substrate of the tag accordingly.
Shipton modified fails to teach a sensing circuit integrated on the substrate and configured to output a digital word measurement in response to an applied force on the sensor.  Ubarretxena Belandia on the other hand teaches a sensing circuit integrated on the substrate and configured to output a digital word measurement in response to an applied force on the sensor (Paragraph 52).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ubarretxena Belandia’s teaching with Shipton modified’s teaching in order to enable the functional use of the sensor counter.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipton (US 20080250864 A1) in view of Lushington (US9261787 B1) and Hameed et al.(US 20210148836 A1) as applied to claim 19 above, and further in view of Yamaguchi et al. (US 20080176046 A1).
In regards to claim 20, Shipton via Lushington teaches the conductive particles contact the conductive layer upon the application of the force on the sensing layer (Column 5, lines 30-45).  Shipton modified fails to teach the conductive layer includes electrodes arranged within an inner area of the conductive layer.  Yamaguchi on the other hand teaches the conductive layer includes electrodes arranged within an inner area of the conductive layer (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yamaguchi’s teaching with Shipton modified’s teaching in order to effectively manufacture a tag with a force sensor to adequately detect applied force or pressure and respond accordingly.


Response to Arguments
Examiner acknowledges applicant’s amendments, and has addressed them above under new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                         

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685